Title: The American Commissioners to Jonathan Trumbull, 22 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Trumbull, Jonathan


Sir,
Passy, July 22. 1778
We received your Excellency’s Letter of May 29. by Capt. Niles with the Dispatches from Congress which you had intrusted him with, in good Order. He had a short Passage of 22 Days, and brought us the agreable News of the Ratification of the Treaties and of their being universally pleasing to our Country. We shall order some Lead to be shipt on board his Vessel, and have furnished him with the Money you mention, in ready Compliance with your Request. We are with great Esteem and Respect, Sir, Your Excellency’s most obedient humble Servants.
His Excelly. Jonath Trumbull Esqr Governor of Connecticut.
 
Notation: To Jon. Trumbull by Capt. Niles. of the Spy. July 22. 1778.
